Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. The amendments have been made to resolve matters of indefiniteness under 35 U.S.C. 112(b).  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caroline Do on 5/6/2021.

15.  (currently amended) An apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as:

a control unit configured to control driving of a focus lens;
a determination unit configured to determine a main object to be tracked by the focus lens after the control unit controls driving of the focus lens to adjust a focus on a first object detected based on a result of the focus detection,
wherein the determination unit determines a second object as the main object based on conspicuousness in a case where a focus detection result corresponding to the second object is smaller than a first threshold value, and determines the main object regardless of the conspicuousness in a case where the difference between the focus detection result and the position corresponding to the second object is greater than or equal to the first threshold value.

16. (currently amended) The apparatus according to claim 15, wherein the determination unit determines the second object as the main object, in a case where the focus detection result corresponding to the second object is smaller than the first threshold value, and the conspicuousness corresponding to the second object is greater or equal to a second threshold value.

17.  (currently amended) The apparatus according to claim 16, wherein, in a case where the focus detection result corresponding to the second object is smaller than or equal than the first threshold value, and the conspicuousness corresponding to the second object is smaller than the second threshold value, the determination unit determines the main object based on the focus detection result.



19.  (currently amended) The apparatus according to claim 15, wherein, in a case where a face is detected, and a defocus amount corresponding to the face is equal to or greater than a third threshold value, the determination unit determines the main object based on the conspicuousness.

20.  (previously presented) The apparatus according to claim 19, wherein, where a face is detected, and a defocus amount corresponding to the face is less than the first threshold value, the determination unit determines an object corresponding to the face as the main object.

21.  (previously presented) The apparatus according to claim 15, wherein the conspicuousness is an evaluation value calculated based on at least one of hue, saturation, and luminance of an image signal.

22. (currently amended) A method comprising:
executing focus detection based on a signal output from an image sensor;
controlling driving of a focus lens;
determining a main object to be tracked by the focus lens through determination, after driving of the focus lens is controlled to adjust a focus on a first object detected based on a result of the focus detection,
wherein a second object as a main object based on conspicuousness in a case where a detection result corresponding to the second object is smaller than a first threshold value, and the main object is determined regardless of the conspicuousness in a case second object is greater than or equal to than the first threshold value.

23. (currently amended) The method according to claim 22, wherein the determining determines, the second object as a main object, in a case where the focus detection result corresponding to the second object is smaller than the first threshold value and corresponding to an area in which and the conspicuousness corresponding to the second subject is greater or equal to a second threshold value.

24. (previously presented) The method according to claim 23, wherein, in a case the first threshold value and the conspicuousness corresponding to the second subject is smaller than the second threshold value, the determining determines the main object based on the focus detection result.

25. (currently amended) The method according to claim 22, wherein, in a case where a face is detected as an object, and a defocus amount corresponding to the face is equal to greater than a third threshold value, the determining determines the main object based on the conspicuousness.

26. (previously presented) The method according to claim 25, wherein, in a case where face is detected, and a defocus amount corresponding to the face is less than the first threshold value, the determining determines an object corresponding to the face as the main object.

27. (previously presented) The method according to claim 22, wherein the conspicuousness is an evaluation value calculated based on at least one of hue, saturation, and luminance of an image signal.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art or record, Aoyama, US 5,604,562, discloses an autofocus feature for a camera in which auto zoom is inhibited in a case where the defocus amount between a central focus area of the image frame and a focus area selected by other means is greater than a threshold amount, so that the focus remains on the selected focus detection area, rather than reverting to the central focus detection area, where the desired subject is not present.  If this defocus amount is smaller than a threshold, it is determined that the central focus detection area and selected focus detection area are likely the same object, obviating the need to suppress auto zoom  (See figure 16, steps 1108-1111).
The invention of claims 15 and 22 attempts to determine a correct object to focus on within an image area by using automatic detection based on conspicuousness, which is an image processing-based detection, in conjunction with focus detection (See figure 9 of drawings), which may be based on phase difference (specification [0032], [0036]).  In the inventive system and method, once a face is not detected within a threshold defocus amount of the in-focus detection position in 902 or 903, a notable object, claimed as a “second object”, is searched for.  If such an object is found based on conspicuousness criteria (e.g. an object easily distinguished from the background, based on hue, saturation, or luminance), and the defocus amount to the in-focus position is sufficiently small, the notable object is selected as the object to focus on (906 and 908).  However, if no such object is identified, or such an object is found but is outside of the defocus threshold, an object which a focus detection result identifies as closest to the camera in the z direction is selected as the main object.
Unlike in Aoyama, therefore, there is a provision in the autofocus process of the claimed invention for selecting an object which is closest to the camera position as the main object, in the event of a failure of a notable object to either lie within a threshold defocus amount of an initial focusing plane 
A further search was conducted which failed to yield prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425